 1   Ronald H. Freshman
     SBN #225136
 2
     3040 Skycrest Dr.
 3   Fallbrook, CA 92928
     Tel (858) 756-8288
 4
     Fax (858) 964-1728
 5   ronfreshman@gmail.com
     Attorney for Debtor Kimberly Cox
 6
 7
 8                       UNITED STATES BANKRUPTCY COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
     In re:                                    Case No. 10-61716-CN 7
11
     KIMBERLY COX,                             Chapter 7
12
                         Debtor.               DEBTOR’S MOTION FOR RELIEF TO
13
                                               SET ASIDE ORDER; REOPEN THE
14                                             BANKRUPCY CASE AND AMEND THE
                                               SCHEDULES; MEMORANDUM OF
15
                                               POINTS AND AUTHORITIES
16
17            I. RELIEF BEING SOUGHT AND GROUNDS FOR THIS MOTION
18        Pursuant to Fed. R. Bankr. P., R. 9024 and Fed. R. Civ. P., R. 60(b) et seq.,
19   debtor Kimberly Cox (“Ms. Cox”) hereby timely moves for relief, to: (a) set aside the
20   District Court’s Order Denying Motion to Reopen dated February 22, 2019 and
21   entered on February 25, 2019 as Dkt. #37 (“Order”); and (b) to reopen the
22   bankruptcy case and amend the schedules as previously moved for,1 based upon the
23   following reasons, grounds and authorities.
24                II. MEMORANDUM OF POINTS AND AUTHORITIES
25                                 III. Facts and Argument
26        Re the Order
27        The Court stated in paragraph 1 of the Order that Ms. Cox sought to “amend
28   Schedule B and list a claim regarding the Truth in Lending Act.” This presumptive
     statement is misleading because: (a) Ms. Cox’s undenied and unchallenged Truth in


     1   See Dkt. #36 and 36-1.
                                                 1
     Case: 10-61716    Doc# 38     Filed: 02/27/19 Entered: 02/27/19 15:19:52    Page 1 of 8
 1   Lending Act (“TILA”) rescission (“Rescission”) was not a “claim” as characterized by
 2   the Northern District of California and 9th Circuit Court of Appeals (and this Court),
 3   but a non-judicial remedy, as shown with supporting authority in the operative
 4   complaint and briefs, rendered the security and transaction purportedly evidenced by
 5   the subject deed of trust, void by operation of law pursuant to, inter alia, the Supreme
 6   Court decision in Jesinoski v. Countrywide Home Loans, Inc. (2015) 135 S.Ct. 790.,
 7   and had in fact shown, with supporting authorities, that Ms. Cox’s Rescission was
 8   actually a remedy, NOT a “claim.” The claims upon which relief can be granted,
 9   stated in the operative complaint, were counts 1-6, which were not addressed by either
10   the Dist. or App. Courts decisions whatsoever. The actual “claims” upon which relief
11   was sought were from those undenied unlawful acts of the defendants (and non-
12   defendants) that did not occur until years after the bankruptcy case closed.
13        Secondly, the Court mistakenly stated that Ms. Cox sought “standing to pursue
14   the lawsuit in the District Court,” she did not. The District Court case, as admitted
15   further in the Order, has already been dismissed and Ms. Cox does not intend and did
16   not state she was going to pursue “the lawsuit in the District Court” any further. In
17   fact, her only recourse to the decision(s) of both the Dist. and App. Courts is to file a
18   petition for a writ of certiorari with the Supreme Court of the United States
19   (“SCOTUS”) which she intends to do.
20        The Court admitted in the second paragraph of the Order that it only
21   “examin[ed] the prior decisions from these two courts” which it apparently only relied
22   on. Evidently, the Court failed to determine on its own or consider any contrary
23   arguments made by reviewing and considering the operative amended complaint,
24   previous complaint, briefs, requests for judicial notice (all of which were rejected even
25   though mandatory) or any other related documents filed in those cases let alone any
26   supporting authorities provided, the extensive record, evidence or exhibits; in order to
27   make a more comprehensive determination than was provided in the essentially one-
28   page Order.




                                                 2
     Case: 10-61716     Doc# 38    Filed: 02/27/19 Entered: 02/27/19 15:19:52        Page 2 of 8
 1        The Order also stated in the second paragraph, that “debtor does not correctly
 2   present their conclusions” related to the Dist. and App. Courts. However, it was the
 3   Order that did not accurately present the Dist. and App. Courts’ decisions which, as in
 4   this Court’s Order, were each based on erroneous presumptions and inaccurate factual
 5   determinations that were shown in the record to be unrelated to the instant case.
 6   Furthermore, “standing” is a jurisdictional issue and each Court stated that they
 7   lacked “jurisdiction over the case.” This issue will be further addressed herein below.
 8        Contrary to the Order, which relied exclusively on the erroneous statements in
 9   Judge Freeman’s decision, Ms. Cox did not bring “the same exact argument in the
10   amended complaint.” It should also be noted that Ms. Cox’s arguments were
11   predominantly if not completely ignored and inadequately considered if at all, in both
12   Court’s decisions.
13        The last sentence in the second paragraph of the Order (2:1-2) further misleads,
14   stating “the claims were property of the bankruptcy estate” which like Judge
15   Freeman’s decision, failed to define what the term “claims” meant, which obfuscated
16   the term as it is used in Fed. Court litigation versus its common use or as exclusively
17   used in the bankruptcy context. Again, the inference is that Ms. Cox’s TILA
18   Rescission was a “claim” and it was not. Also misleading is the statement that the
19   complaint was dismissed “with prejudice due to lack of standing.” It was not. “With
20   prejudice” was never stated even once in either the Dist. or the App. Courts’ respective
21   decisions even though stated no less than four times in this Court’s Order.
22        The fourth and last paragraph of the Order (2:6-10) exhibits the limitation of this
23   Court’s “examination” of the facts which as stated above and in the Order itself, was
24   merely limited to the “conclusions” in the two decisions which contrary thereto, were
25   not based on the actual facts of the case but were based in inaccurate presumptions.
26   And again, Ms. Cox never sought and does not intend to “pursue any Truth In
27   Lending Act claim”2 because she does not need to. Her TILA Rescission is not a
28   “claim” as explained to this and the other two courts and ignored by each, even though


     2      Essentially, there are only two “claims” that can be stated, seeking relief for a
        TILA rescission. 1. Is to force the statutorily defined “creditor” to comply with
        its mandatory duties under 15 U.S.C. § 1635(b); or 2. to seek damages for such
                                                3
     Case: 10-61716 Doc# 38 Filed: 02/27/19 Entered: 02/27/19 15:19:52 Page 3 of 8
 1   supporting authority for that fact was provided. Moreover, this Court’s Order was
 2   error. Both the Dist. and App. Courts’ decisions confirmed that “scheduling”
 3   the “claims” would in fact have provided “standing” if previously “scheduled” and is
 4   the only reason Ms. Cox in deference, moved to reopen the case and amend her
 5   schedules. Accordingly, it follows, that standing and therefore jurisdiction would be
 6   “confer[red]” as the logical conclusion of the Courts’ decisions, by reopening the case
 7   and amending the schedules. Ms. Cox contends, is not up to this Court and an abuse
 8   of discretion to make this determination. Any such argument should be up another
 9   court, during, and as the result of, any subsequent litigation.3
10
11
12
         failure under 15 U.S.C. § 1640. Since Jesinoski in 2015, no “claim” is now nor
13       was then required, to effect a TILA rescission because it is effected upon notice
14       (See, Paatalo v. JPMorgan Chase Bank (2015) 146 F.Supp. 3d 1239, **13-14
         [Jesinoski finally decided what the statute has always meant, and the
15       subsequent rescission had retroactive effect]). Any “claim” to seek relief in
16       asserting a TILA rescission by filing a lawsuit, was only required before the
         Jesinoski decision reversed this 9th Circuit’s holding that such was required in
17       2015.
18           Just as in the Jesinoski case, Ms. Cox did not file a lawsuit to state a claim
         seeking relief for her TILA Rescission, the statute of repose for which terminated
19       in December 2007, long before her bankruptcy case was filed. She, like the
20       Jesinoskis, did however timely notice the statutorily defined “creditor” of her
         Rescission. Therefore, there was no “claim” available that could have been
21       “scheduled” at that time and accordingly, her real Property and any purported
22       related “debt” against it, were each “scheduled” as unsecured. Ms. Cox only filed
         the Motion to Reopen and Amend in deference to what she contends is the Dist.
23       and App. Courts’ erroneous decisions.
24           The notion that Ms. Cox had to, at that time, “schedule” a “claim” or “cause of
         action” to assert her TILA rescission because at some time in the future, the
25       Supreme Court might reverse the 9th Circuit’s holding and therefore perhaps any
26       such “claim” might be available as a future asset if you schedule it now, just in
         case, is of course absurd. Parties like Ms. Cox cannot be expected to be fortune
27       tellers. But that is essentially what the Courts have determined by their
28       decisions she had to be. Again, the actual claims upon which relief can be
         granted, stated in the operative Complaint were Counts 1-6 for the defendants
         and non-defendants’ unlawful acts that did not commence until the end of 2014,
         long after her bankruptcy case had closed.
     3      See the authorities provided herein.
                                                 4
     Case: 10-61716    Doc# 38     Filed: 02/27/19 Entered: 02/27/19 15:19:52      Page 4 of 8
 1        Re the Order’s Conclusion and Single Cited Supporting Authority
 2        The Order cited in the last paragraph, only on authority that was supposed to
 3   support its decision. However not only is In re Marino (9th Cir. 1999) 181 F.3d 1142,
 4   1144 distinguishable but entirely inapposite and was misrepresented as cited in this
 5   Court’s Order having been taken out of context; and unrelated to the facts of this
 6   instant case whatsoever, to wit:
 7             1.   As stated hereinabove, this instant case was not dismissed “with
 8          prejudice;” and
 9             2.   There were no “same causes of action” that could be barred in any
10          future litigation because a TILA rescission is not a “cause of action” but a non-
11          judicial remedy, never stated as a claim upon which relief can be granted,
12          anywhere in this instant action (and Ms. Cox contends again, it is not up to this
13          Court to make that determination).
14             3.   In re Marino was cited in the Order, evidently in support of res
15          judicata.4 However, the partial citation quoted therein ignores the following:
16                  a.    The In re Marino Court maintained jurisdiction; whereas, in this
17             instant case, the purported “lack of standing” deprived both the Dist. and
18             App. Courts of “jurisdiction over this case;”
19
20
21
22
23   4   Although not explained in the Order, if the Court was inferring that collateral
         estoppel was applicable; because a “party” has the burden of establishing all
24
         elements of collateral estoppel and the Court is not a “party” this was error.
25       There are four elements to be established under that “party’s” (not the Court’s)
         burden: 1. The same issue in the prior action; 2. The issue was actually litigated
26
         (here the issue was NOT litigate; the Dist. and App. Courts denied subject-
27       matter jurisdiction “over the case” because of Ms. Cox’s purported “standing”); 3.
         Such must have been determined by a valid and final judgment; and 4. The
28       determination must have been essential to the final judgment. This was not the
         case here (see e.g., Palm v. Klapperman (In re Cady) (B.A.P. 9th Cir. 2001) 266
         B.R. 172, 183, Watson v. Shandell (In re Watson) (B.A.P. 9th Cir. 1996) 192 B.R.
         739; also see, In re Berr (9th Cir. BAP 1994)
         172 B.R. 299, 306).
                                                 5
     Case: 10-61716      Doc# 38   Filed: 02/27/19 Entered: 02/27/19 15:19:52      Page 5 of 8
 1                  b.    The related bankruptcy court in, In re Marino actually determined
 2             that res judicata did not preclude the filing of the complaint in the Ch. 7
 3             case; “and neither res judicata nor collateral estoppel was applicable;”5 and
 4                  c.    “…in the unique world of the bankruptcy rules the particular facts
 5             of this case require a determination that Classic was able to press its new
 6             complaint. REVERSED.”
 7        Whereas, in contrast to the Order and the one inapposite, partial, out of context
 8   citation misleadingly provided in support; see e.g., inter alia, the following:
 9        “…although a motion to reopen is addressed to the sound discretion of the
          bankruptcy court, ‘the court has the duty to reopen an estate whenever
10
          prima facie proof is made that it has not been fully administered.’ Herzig,
11        96 B.R. 264 at 266. In particular, it is an abuse of discretion to deny a
          motion to reopen where ‘assets of such probability, administrability, and
12
          substance’ appear to exist ‘as to make it unreasonable under all the
13        circumstances for the court not to deal with them.’ Id. (quotation marks and
          citation omitted). A motion to reopen can be denied, however, where the
14
          chance of any substantial recovery for creditors appears ‘”too remote to
15        make the effort worth the risk.”’ Id. (citation omitted).” Lopez v. Specialty
          Rests. Corp. (In re Lopez) (B.A.P. 9th Cir. 2002)283 B.R. 22, 26-27
16
17        Hasso v. Mozsgai (In re La Sierra Fin. Servs.) (9th Cir. 2002) 290 BR 718,
          2003 Cal Daily Op Service 2196 [Fifth Amendment due process fails when
18
          motion is not properly addressed.]
19
          Reopening of case is merely ministerial or mechanical act which allows
20
          court file to be retrieved to enable court to receive new request for relief;
21        reopening, by itself, has no independent legal significance and determines
          nothing with respect to merits of any requested order. In re Haralambous
22        (2001, BC DC Conn) 257 BR 697, 37 BCD 79.
23
          Decision to reopen bankruptcy case for "other cause" under 11 USCS §
24
          350(b) lies within discretion of Bankruptcy Court and will be reversed only
25        for abuse of discretion; in exercising its discretion to reopen case,
          Bankruptcy Court should exercise its equitable powers with respect to
26
          substance and not technical considerations that will prevent substantial
27        justice. In re Shondel (1991, CA7 Ill) 950 F2d 1301, 22 BCD 694, 26 CBC2d
          193.
28
     5  Reversed by the BAP and upon appeal to the Ninth Circuit; the BAP was also
        reversed. The Ninth Circuit concluded that merely because a complaint was
        dismissed having been filed too late, this did NOT create a res judicata bar to
        filing a new complaint.
                                                6
     Case: 10-61716 Doc# 38 Filed: 02/27/19 Entered: 02/27/19 15:19:52 Page 6 of 8
 1
         Motion to reopen Chapter 7 case to add undisclosed claims generally should
 2
         be granted so that claim can either be liquidated for benefit of creditors or
 3       released from estate. In re Upshur, 317 BR 446 (Bankr. N.D. Ga. 2004)
         (criticized in Steel of W. Va., Inc. v McMellon (In re McMellon) (2011, SD W
 4
         Va) 448 BR 887, CCH Bankr L Rptr P 81957).
 5
         Dismissal for lack of standing constitutes dismissal for lack of jurisdiction
 6
         under Rule 41(b) and does not bar assertion of another theory of relief based
 7       upon same operative facts. McCarney v. Ford Motor Co., 657 F.2d 230, 32
         Fed. R. Serv. 2d (Callaghan) 452 (8th Cir. 1981).
 8
 9       Dismissal for lack of Article III standing had to operate without prejudice.
         Hochendoner v. Genzyme Corp., 823 F.3d 724 (1st Cir. 2016).
10
11       McCarney v. Ford Motor Co. (8th Cir. 1981)657 F.2d 230, 32 Fed. R. Serv.
         2d (Callaghan) 452 [Dismissal for lack of standing constitutes dismissal for
12
         lack of jurisdiction under Rule 41(b) and does not bar assertion of another
13       theory of relief based upon same operative facts.]
14
         Henderson v. Stalder (5th Cir. 2005) 265 F. Supp. 2d 699 (E.D. La. 2003),
15       vacated, remanded, 407 F.3d 351 [dismissal of earlier claims had been for
         lack of standing, and were not final adjudication on merits.]
16
17       Brereton v. Bountiful City Corp. (10th Cir. 2006) 434 F.3d 1213 [dismissal
         with prejudice was inappropriate since it was based on jurisdictional
18
         grounds.
19
20                                   IV. CONCLUSION
21       Although Ms. Cox filed her Motion to Reopen and Amend in deference to the
22   Dist. and App. Courts’ decisions; she vehemently believes and the record shows,
23   with supporting authorities, that her Rescission under TILA is not a “claim” but a
24   non-judicial remedy;6 and was never stated as a “claim” in the operative complaint.
25
26   6  Rescission is not a cause of action but a remedy. See e.g., Cal. Civ. Code § 1689;
        Crofoot Lumber v. Thompson (1958) 163 Cal.App.2d 324 [329 P.2d 302]; and see
27      1 Witkin, Summary of Cal. Law (9th ed. 1987) Contracts, § 797, pp. 719-720.)
28      CA(2d) (2d) “Just as an agreement may produce more than one primary right, or
        produce more than one transactional nucleus of facts, the conduct of parties to
        the agreement may provide the evidentiary basis for obtaining rescission on
        more than one ground, on more than one occasion. The transactional nucleus of
        facts which generated the second complaint occurred after the first judgment;”
        Nakash v. Superior Court, 196 Cal. App. 3d 59, 69-70 (1987) 241 Cal. Rptr. 578,
                                                7
     Case: 10-61716 Doc# 38 Filed: 02/27/19 Entered: 02/27/19 15:19:52 Page 7 of 8
 1        Notwithstanding the foregoing, because the App. Court affirmed the Dist.
 2   Court’s decision that both lacked subject-matter jurisdiction due to Ms. Cox’s
 3   purported “lack of standing” for failing to “schedule” the “claim” they decided was
 4   required to be “scheduled” for her to have such “standing,” Ms. Cox filed her Motion
 5   to Reopen and Amend her schedules accordingly which this Court has denied.
 6   Accordingly, Ms. Cox files this Motion to vacate this Court’s denial of the Motion to
 7   Reopen and Amend for the reasons and upon the grounds stated herein, otherwise,
 8   this Court along with the other two Courts will have, inter alia, denied Ms. Cox her
 9   rights under the 1st, 5th and 14th Amendments of the U.S. Constitution and the
10   comparable sections of California’s Constitution by denying her a right to petition
11   the government for redress of her grievances related to defending the title,
12   ownership and possession of her real Property, thereby contributing to the
13   confiscation of her property without due process of law by those without authority to
14   do so.
15        Dated: February 27, 2019                      s/Ronald H. Freshman
16                                                      Ronald H. Freshman
                                                        3040 Skycrest Dr.
17                                                      Fallbrook, CA 92928
18                                                      Tel (858) 756-8288
                                                        Fax (858) 964-1728
19                                                      ronfreshman@gmail.com
20                                                      Attorney for Debtor Kimberly Cox
21
22
23
24
25      584; Hafiz v. Greenpoint Mortg.e Funding, Inc. (N.D. Cal. 2009) 652 F. Supp. 2d
26      1039, 1048; Bischoff v. Cook, 118 Haw. (Haw. App. 2008) 154, 185 P.3d 902, 911.
        As a remedy, rescission "rises or falls with other claims;" Ballard v. Chase Bank
27      USA, NA, (S.D. Cal. Dec. 9, 2010) Civ. No. 10-790 L (POR), 2010 U.S. Dist.
28      LEXIS 130097, at *20; “The right of recession is contingent upon an independent
        cause of action;” Cannon v. US Bank, NA, No. 11-00079 HG-BMK, (D. Haw. May
        24, 2011) 2011 U.S. Dist. LEXIS 56598, at *23; Boatright v. Auora Loan Servs.,
        No. C -12-00009 EDL, 2012 U.S. Dist. LEXIS 94801, at *46 (N.D. Cal. July 9,
        2012).

                                               8
     Case: 10-61716    Doc# 38   Filed: 02/27/19 Entered: 02/27/19 15:19:52     Page 8 of 8
